Case 1:20-cv-03747-NRN Document 103-3 Filed 05/21/21 USDC Colorado Page 1 of 4




                        Exhibit 1
Case 1:20-cv-03747-NRN Document 103-3 Filed 05/21/21 USDC Colorado Page 2 of 4




                                                                                         Joshua S. Lipshutz
                                                                                         Direct: +1 202.955.8217
                                                                                         Fax: +1 202.530.9614
                                                                                         JLipshutz@gibsondunn.com




   February 11, 2021


   VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AND EMAIL

   Gary D. Fielder
   Law Office of Gary Fielder
   2325 W. 72nd Ave.
   Denver, CO 80221

   Ernest J. Walker
   Ernest J. Walker Law Office
   3368 Riverside Rd.
   Benton Harbor, MI 49022

   Re:    O’Rourke v. Dominion Voting Systems Inc., No. 1:20-cv-03747-NRN (D.Colo. 2020)

   Dear Mr. Fielder and Mr. Walker:

   On behalf of Facebook, Inc., we write to advise you that the Complaint filed in the above-
   referenced matter on December 22, 2020, lacks any evidentiary support or legal basis and is
   therefore in violation of Federal Rule of Civil Procedure 11 (“Rule 11”). We demand that you
   withdraw this Complaint by February 15, 2021, at 10:00 a.m. MST, or we will be forced to
   pursue its dismissal and seek appropriate remedies under Rule 11(c), including monetary
   sanctions, expenses, and attorney’s fees. Facebook reserves all rights to seek all available
   relief under Rule 11 and any other applicable law against you, your clients, and your law firms.

   Rule 11 imposes a duty on attorneys to present to the court only factual allegations that “have
   evidentiary support” and legal claims that are “warranted by existing law.” Fed. R. Civ. P.
   11(b)(2)–(3). Rule 11 also prohibits filings made “for any improper purpose, such as to harass
   . . . or needlessly increase the cost of litigation.” Fed. R. Civ. P. 11(b)(1). You have failed to
   comply with these standards.

   The Complaint violates existing law and has no evidentiary support, as demonstrated by the
   numerous courts across the country that already have summarily and unanimously dismissed
   the same claims and allegations. You had no good-faith reason to believe re-filing in Colorado
   the same baseless claims rejected elsewhere complied with existing law.

   Like the numerous dismissed suits that the Complaint copies, the Complaint fails to establish
   your clients’ Article III standing to bring these claims. The “irreducible constitutional
Case 1:20-cv-03747-NRN Document 103-3 Filed 05/21/21 USDC Colorado Page 3 of 4




   Gary D. Fielder
   Ernest J. Walker
   February 11, 2021
   Page 2



   minimum of standing,” requires your clients establish an injury that is: (1) concrete,
   particularized, and actual or imminent, not conjectural or hypothetical; (2) causally connected
   to the defendant’s alleged wrongdoing; and (3) redressable. Lujan v. Defs. of Wildlife, 504
   86௅   The Complaint alleges nothing to meet any of these requirements.
   “A plaintiff cannot show a particularized or concrete injury by claiming ‘that he has merely a
   general interest common to all members of the public,’” and a plaintiff cannot “use a ‘federal
   court as a forum in which to air his generalized grievances about the conduct of government.”
   Feehan v. Wisc. Elections Comm., 2020 WL 7250219, at *7 (E.D. Wisc. Dec. 9, 2020) (quoting
   Ex parte Levitt, 302 U.S. 633, 634 (1937)). As several courts have explained, your clients
   cannot meet this burden by alleging in the abstract that purported conduct surrounding the
   election hurt “160 million” citizens writ large by diluting their voices or decreasing their faith
   in the results—yet that is precisely what the Complaint does. E.g., Feehan, 2020 WL 7250219,
   at *7; Bognet v. Secretary Commonwealth of Penn., 980 F.3d 336, 354–55 (3d Cir. 2020);
   Wood v. Raffensperger, 981 F.3d 1307, 1314–15 (11th Cir. 2020); Bowyer v. Ducey, 2020 WL
   7238261, at *5 (D. Ariz. Dec. 9, 2020); King v. Whitmer, 2020 WL 7134198, at *9–11 (E.D.
   Mich. Dec. 7, 2020) (same); Trump v. Kemp, 2021 WL 49935, at *4–6 (N.D. Ga. Jan. 5, 2021)
   (same); Shipley v. Chicago Bd. of Election Comm’rs, 947 F.3d 1056, 1062 (7th Cir. 2020)
   (similar). The fact that you filed this suit in Colorado after so many prior suits’ dismissals—
   including dismissals that explained these election-related claims were already moot or barred
   by the doctrines of laches—demonstrates how unmoored the Complaint is from any legal or
   factual support.

   Relatedly, your duty of candor to the Court is violated by the Complaint’s frequent reference
   and incorporation of allegations from prior suits like Feehan, which it describes as “bring[ing]
   to light a massive election fraud,” (Compl. ¶ 283), without any mention that those suits were
   dismissed on multiple grounds and the cited preliminary injunction motion denied. Your
   Complaint also purports to assert constitutional violations against Facebook even though it is
   well established under the law that Facebook is not a state actor.

   The above is merely representative of a few of the numerous Rule 11 issues with the
   Complaint. At bottom, the Complaint does no more than seek to smear Facebook with baseless
   claims. Worse still, it seeks to use these rejected allegations to chill constitutionally protected
   activities. 1 Facebook’s alleged conduct further is the kind of editorial function protected by
   Section 230 of the Communications Decency Act, which squarely bars any liability here, and
   the Complaint makes no allegations of how Section 230 has been applied to deny any

    1
        Facebook reserves the right to file an anti-SLAPP motion at an appropriate time and in an appropriate
        venue, if you proceed with this matter, seeking attorney’s fees, costs, and any other remedies available to it,
        in addition to any Rule 11 sanctions. See C.R.S. § 13-20-1101.
Case 1:20-cv-03747-NRN Document 103-3 Filed 05/21/21 USDC Colorado Page 4 of 4




   Gary D. Fielder
   Ernest J. Walker
   February 11, 2021
   Page 3



   constitutional right of Plaintiffs. See Silver v. Quora, Inc., 666 F. App’x 727, 729 (10th Cir.
   2016).

   We do not send this letter lightly. The Complaint’s total falsity and lack of legal merit have
   forced us to take this measure because this matter rests on nothing more than allegations and
   legal claims that you and your clients have sound reason to know are unsupported in law or
   fact. We hope that you will reconsider this action, and we will make ourselves available to
   discuss this further.


   Sincerely,



   s/ Joshua S. Lipshutz

   Joshua S. Lipshutz



   CC:    Ryan Bergsieker
          Natalie Hausknecht
          Craig Streit
